Title: To George Washington from John Tulleken, 27 October 1757
From: Tulleken, John
To: Washington, George



Dear Sir.
Charlestown South Carolina Octr 27th 1757.

Your very Agreable letter of the 12th of May I but very lately had the pleasure of receiveing, I am much obliged to you for the good opinion you have of me. And it gave me great pleasure to be Congratulated on my Promotion By a Person that I have so great an esteem for as I have for Colonel Washington; I shou’d be glad to hear that your Campaign was well over: and that you had got safe into good Quarters. wee are all much concern’d here to find how different things have turnd out, to what wee expected, when I had the pleasure of seeing you at Philadelphia; wee hope to be recall’d from this Provence in the Spring. If wee are I hope wee shall serve the next campaign together with Colonel Stanwix, as to what little news there is I refer you to Captain Mercers letter, as he tells me he writes to you, I have the honour to be, Dear Sir, your much obliged & very obedt Humble Servt

Jno. Tulleken

